                                                                                            FILED 
                                                                                            CLERK 
 UNITED STATES DISTRICT COURT                                                                   
 EASTERN DISTRICT OF NEW YORK                                                   11:54 am, Mar 14, 2019
                                                                                                
 ---------------------------------------------------------X                         U.S. DISTRICT COURT 
 UNITED STATES OF AMERICA,                                                     EASTERN DISTRICT OF NEW YORK 
                                                                                    LONG ISLAND OFFICE 
                  -against-                                   MEMORANDUM OF
                                                              DECISION & ORDER
 TYRONE ROBINSON,                                             16-CR-545 (S-3)(ADS)

 ---------------------------------------------------------X

APPEARANCES:

United States Attorney’s Office, Eastern District of New York
Attorneys for the United States
610 Federal Plaza
Central Islip, NY 11722
       By:      Allen Lee Bode, Assistant United States Attorney, Of Counsel.

271 Cadman Plaza East
Brooklyn, NY 11201
      By:    Megan Elizabeth Farrell, Assistant United States Attorney, Of Counsel.

LaRusso Conway & Bartling LLP
Attorneys for the Defendant
300 Old Country Rd, Suite 341
Mineola, NY 11501
       By:     Robert P. LaRusso, Esq., Of Counsel.

SPATT, District Judge:

        On August 14, 2018, the Defendant brought motions to suppress evidence seized from a

2016 Black Chrysler Van with New Jersey license M23GCW (the “Rental Van”) and evidence

seized without a warrant from a cellphone with the number (718) 350-0346 (the “Roof

Cellphone”).

        On November 13, 2018, the Court granted the Defendant’s motion for a limited suppression

hearing to address the factual circumstances regarding the seizures. The Court referred the hearing

to United States Magistrate Judge Anne Y. Shields for a recommendation.



                                                        1
        Pursuant to that Order, Judge Shields held a suppression hearing on February 4, 6 and 7,

2019 and on February 27, 2019 issued a Report and Recommendation (“R&R”) recommending

that the referred motions to suppress be denied. Specifically, Judge Shields found that: (1) “the

totality of facts developed at the hearing establish that [the Defendant] abandoned the Rental Van, and

therefore lacked a privacy interest that would allow him to complain of an unconstitutional search”;

and (2) “[b]ased upon a review of the entirety of the testimony and photographs at the hearing,”

the Defendant abandoned the Roof Cellphone on the roof of 147 Smith, depriving him of a privacy

interest therein. R&R at 28.

        In reviewing a report and recommendation, a court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)

(1)(C). “‘To accept the report and recommendation of a magistrate, to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of the

record.’” United States v. Muhammad, No. 12-cr-337, 2012 WL 6043589, at *1 (E.D.N.Y. Dec. 5,

2012) (Spatt, J.) (quoting Wilds v. United Parcel Serv., 262 F.Supp.2d 163, 169 (S.D.N.Y.2003)).

        The Court has reviewed Judge Shields’s R&R and finds it to be persuasive and without any

legal or factual errors. There being no objections, the Court adopts the R&R in its entirety.

Therefore, the Court denies the Defendant’s motions to suppress evidence seized from the Rental

Van and the Roof Cell Phone in their entirety.




                                                   2
       It is SO ORDERED.

Dated: Central Islip, New York

       March 14, 2019

                                      ___/s/ Arthur D. Spatt___

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 3
